SERVICES AGREEMENT




PARTIES
TACTICAL AIR DEFENSE SERVICES, INC. (“TADS”) AND

 
TACTICAL AIR SUPPORT, INC.  (“TAC AIR”)



OVERVIEW
___________ HAS OFFERED TO LEASE (THE “LEASE”) AN EMBREAER (THE “EMB 314”) SUPER
TUCANO TO TACTICAL AIR SUPPORT. THE SUPER TUCANO IS WORLD RENOWNED FOR ITS
CAPABILITIES IN COUNTER INSURGENCY AND AIR TO GROUND ORDNANCE DELIVERIES.  TAC
AIR HAS THE PERSONNEL TO FLY, MAINTAIN, OPERATE THIS AIRCARFT AND MANAGE
GOVERNMENT CONTRACTS.  TADS HAS THE RESOURCES TO FUND AND EXPERIENCE TO SUPPORT
THR EMB 314 OPERATIONS.  TOGETHER THE COMPANIES CAN COMPETE AND WIN CONTRACTS
USING THE EMB 314.



DESCRIPTION
JOINT VENTURE FOR OPERATIONS OF THE EMB 314 LEASED FROM _______________



TERM
36 MONTHS FROM THE _______________OPERATING LEASE COMMENCEMENT.

 
TADS

OBLIGATIONS
MAKE AVAILABLE A SECURITY DEPOSIT TO _______________IN THE SUM OF $80,280.00.
ALL LEASE PAYMENTS WILL BE PAID THROUGH TADS. UPON RECIEPT OF LEASE PAYMENTS
FROM TAC AIR, TADS WILL FORWARD TO _______________WITHIN 12 HOURS.

 
TAC AIR

OBLIGATIONS
PAY ALL ASSOCIATED OPERATIONAL, ADMINSTRATIVE, MAINTENANCE AND INSURANCE COSTS
FOR THE OPERATIONS OF THE EMB 314. TAC AIR WILL MAINTAIN FULL CONTROL OF THE EMB
314 OPERATIONS AND BE THE FINAL AUTHORITY IN ALL MATTERS RELATING TO OPERATIONS
AND THE LEASE.  IN ADDITION, TAC AIR WILL PAY TO TADS: A MONTHLY INTEREST AMOUNT
OF ONE (1%) PERCENT OF THE SECURITY DEPOSIT AMOUNT TO COVER THE DEPOSIT
FINANCING, AND 30% OF THE HOURLY PROFIT CURRENTLY DEFINED AS $200/HOUR OR
$85/HOUR WHENEVER A TADS PILOT IS FLYING THE EMB 314.



 
PAYMENTS
 
RENT (1ST MONTH): $2500 PER FLIGHT HOUR

 
RENT (2ND MONTH): $40,000

RENT (3RD MONTH): $60,000
RENT (4TH THROUGH 12TH MONTH): $80,200
ADDITIONAL RENT BEYOND 20 HOURS/MONTH
AT $340 PER HOUR
CONFIDENTIALITY
THE TERMS THIS SERVICES AGREEMENT SHALL BE CONFIDENTIAL.

 
BINDING AFFECT
THE PROVISONS OF THIS SERVICES AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF BOTH PARTIES.

 
 
IN WITNESS WHEREOF, EACH OF THE PARTIES HERETO HAVE EXECUTED THIS SERVICES
AGREEMENT AS OF THE 2ND DAY OF MAY, 2011.
 


/s/ RC Thompson                                /s/ Alexis C. Korybut


__________________________                   ________________________________
RC THOMPSON                                                 ALEXIS C. KORYBUT
TACTICAL AIR SUPPORT, INC                      TACTICAL AIR DEFENSE SERVICES
CHIEF EXECUTIVE OFFICER                           CHIEF EXECUTIVE OFFICER


